DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 11/17/2020 has been entered. Claims 1, 3, 4, 6, 8, 10-12, 14, 16, 17, and 36-44 are currently pending in this US patent application and were examined on their merits.

Terminal Disclaimer
The terminal disclaimer filed on 11/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9386774 and 10517303 and Application Nos. 16/333594, 15/752428, and 16/333593 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objections/Rejections
	The objection to claim 42 for a minor informality as set forth in the previous Office action is withdrawn in light of the amendment of 11/17/2020, which corrected the misspelling in claim 42.
withdrawn in light of the amendment of 11/17/2020, which amended independent claims 1 and 36 to recite that the dried Chlorella cells are pasteurized:
The rejection of claims 1, 8, 10, 11, 14, 16, 17, and 36-38 under 35 U.S.C. 103 as being unpatentable over Bartley
The rejection of claims 1, 3, 8, 10, 11, 14, 16, 17, and 36-38 under 35 U.S.C. 103 as being unpatentable over Bartley in view of Lin
The rejection of claims 1, 4, 6, 8, 10, 11, 14, 16, 17, and 36-38 under 35 U.S.C. 103 as being unpatentable over Bartley in view of Ganuza
The rejection of claims 1, 8, 10-12, 14, 16, 17, 36-38, and 41-44 under 35 U.S.C. 103 as being unpatentable over Bartley in view of Tenzer.
The rejections and provisional rejections of the claims on the ground of nonstatutory double patenting set forth in the previous Office action are withdrawn in light of the terminal disclaimer filed 11/17/2020, which disclaimed the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9386774 and 10517303 and Application Nos. 16/333594, 15/752428, and 16333593.

Claim Interpretation
	Claim 1 recites a method of administering dried Chlorella cells to a plant “to enhance at least one plant characteristic”. Similarly, claim 36 recites a method of administering dried Chlorella cells to a plant, “wherein presence of the dried Chlorella cells in the composition enhances the growth of the plant compared to a composition Chlorella cells”. The limitations “to enhance at least one plant characteristic” in claim 1 and “wherein presence of the dried Chlorella cells in the composition enhances the growth of the plant compared to a composition lacking the dried Chlorella cells” in claim 36 recite the intended result of performing the positively recited step of administering dried Chlorella cells to the plant. Similarly, claim 16 recites a further limitation of the intended result recited in instant claim 1. A clause in a method claim does not receive weight when it simply expresses the intended result of a process step positively recited. See MPEP § 2111.04 (I). As such, any prior art that reads on the positively recited step of claim 1 will be interpreted to read on the entirety of claims 1 and 16. Any prior art that reads on the positively recited step of claim 36 will be interpreted to read on the entirety of claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10, 11, 14, 16, 17, and 36-40 remain rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2012/0094831 filed by Bartley, published 04/19/2012, in view of US patent 5130242 granted to Barclay, issued 07/14/1992, and US patent application 2004/0049062 filed by Bijl et al., published 03/11/2004.

Bartley teaches a method of improving plant quality, health, or color comprising applying an effective amount of a composition containing biomass from Chlorella cell tissue to the surface of living plant tissue (see entire document, including page 1, paragraph 0004; cf. claims 1, 16, and 36). The Chlorella cells were pulverized, mixed with a water carrier vehicle, and sprayed onto creeping bentgrass (page 2, paragraphs 2 (page 2, paragraph 0026). The turf quality was improved by the application of the Chlorella composition (page 2, Table 1; cf. claim 36 [“…an effective amount”]). The composition can also contain surfactants, such as phosphate esters (page 1, paragraph 0017; cf. claim 14 [“…phosphorus”]). 

However, Bartley does not explicitly teach that the Chlorella cells are dried. Bartley also does not explicitly teach the concentration of the Chlorella cells in the composition applied to the grass or the concentration of water in the cells. In addition, Bartley does not teach that the composition comprising dried Chlorella cells and water is pasteurized or the conditions under which the composition is pasteurized.

While Bartley does not explicitly teach that the Chlorella cells are dried, Bartley does teach that the cells are “pulverized” and suspended in water, implying that the cells are dried. Bartley also teaches that dusting powders, granulates, and suspended concentrates are contemplated within the invention (page 1, paragraph 0018), which indicates that dried cells are contemplated. As such, it would have been obvious to one of ordinary skill in the art to dry the Chlorella cells and suspend them in water for Chlorella cells of Bartley prior to suspension in water and application to grass would successfully result in the improved quality of the grass.
Bartley does not teach the concentration of Chlorella cells in the composition applied to the grass as recited in instant claims 1 and 37 or the concentration of water in the cells as recited in instant claim 17. However, Bartley does teach that the pigments in the Chlorella cells absorb harmful UV radiation and provide protection to the plants from the harmful radiation (pages 1 and 2, paragraphs 0022-0023). The concentrations of cells in the composition and water in the cells would be matters of routine optimization. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of Chlorella cells in the composition and water in the Chlorella cells because the concentrations of cells in the composition and water in the cells are art-recognized, result-effective variables known to affect the concentration of Chlorella pigments in the composition, thus affecting the ability of the composition to absorb harmful UV radiation and protect 
Barclay teaches that pasteurization can be used to preserve algal biomass and extend its shelf life (see entire document, including column 11, lines 44-55; cf. claim 39).

Bijl teaches the pasteurization of algal biomass (see entire document, including page 4, paragraph 0065). The pasteurization can be performed at a temperature of 50-95°C for 30-90 minutes (page 5, paragraph 0084; cf. claim 39; in the case where the claimed ranges overlap or lie inside the prior art ranges, a prima facie case of obviousness exists [see MPEP § 2144.05 (I)]).
While Bartley does not teach that the composition comprising dried Chlorella cells and water rendered obvious by their teachings is pasteurized prior to application to plants, it would have been obvious to one of ordinary skill in the art to do so because Barclay teaches that pasteurization can extend the shelf life of algal biomass and because Bijl teaches conditions that are suitable for pasteurizing algal biomass. One of ordinary skill in the art would have a reasonable expectation that pasteurizing the composition of Bartley as taught by Barclay using the conditions of Bijl would successfully result in the extended shelf life of the composition of Bartley.
Bartley, Barclay, and Bijl do not teach that the pasteurized Chlorella composition rendered obvious by their teachings contains 10% by volume dried Chlorella cells as recited in instant claim 40. However, the concentration of cells in the composition would be a matter of routine optimization. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of Chlorella cells in the composition because the concentration of cells in the composition is an art-recognized, result-effective variable known to affect the ability of the composition to absorb harmful UV radiation, protect plants, and promote plant growth. This ability would have been optimized in the art to provide the desired level of plant growth promotion.
Therefore, claims 1, 8, 10, 11, 14, 16, 17, and 36-40 are rendered obvious by Bartley in view of Barclay and Bijl and are rejected under 35 U.S.C. 103.

Claims 1, 8, 10, 11, 14, 16, 17, and 36-40 remain rejected, and claim 3 is newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2012/0094831 filed by Bartley, published 04/19/2012, in view of US patent 5130242 granted to Barclay, issued 07/14/1992, US patent application 2004/0049062 filed by Bijl et al., published 03/11/2004, and Lin et al., Food Microstructure 4: 341-348 (1985; cited on the IDS filed 03/21/2019).

Please note that, while claim 3 was not amended in the response of 11/17/2020, the claim from which claim 3 depends was amended, and so a new rejection of claim 3 is required in light of the amendment of 11/17/2020.

As discussed above, claims 1, 8, 10, 11, 14, 16, 17, and 36-40 are rendered obvious by Bartley in view of Barclay and Bijl. However, Bartley, Barclay, and Bijl do not teach the means by which the Chlorella cells are dried for the composition of dried Chlorella cells in water for application to grass made obvious by their teachings.

Lin teaches that spray-drying and freeze-drying of Chlorella are superior to conventional drying methods in terms of the microstructure, bacterial content, and chemical content (see entire document, including page 347, left column, paragraph 3, to right column, Table 1; cf. claim 3).

While Bartley, Barclay, and Bijl do not teach the means by which the Chlorella cells are dried for the composition of dried, pasteurized Chlorella cells in water for application to grass made obvious by their teachings, it would have been obvious to one of ordinary skill in the art to use spray drying or freeze drying to dry the Chlorella because Lin teaches that these methods can be used to dry Chlorella cells and that these drying methods exhibit improvements in the bacterial content, chemical content, and microstructure of the dried particles. One of ordinary skill in the art would have a reasonable expectation that using the spray drying or freeze drying of Lin to dry the pasteurized Chlorella cells rendered obvious by Bartley, Barclay, and Bijl would successfully result in the production of a dried Chlorella powder composition that can be suspended in water and applied to plants to provide protection from UV radiation.


Claims 1, 8, 10, 11, 14, 16, 17, and 36-40 remain rejected, and claims 4 and 6 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2012/0094831 filed by Bartley, published 04/19/2012, in view of US patent 5130242 granted to Barclay, issued 07/14/1992, US patent application 2004/0049062 filed by Bijl et al., published 03/11/2004, and international patent application WO 2014/074769 filed by Ganuza et al., published 05/14/2014 (cited on the IDS filed 03/21/2019).

Please note that, while claims 4 and 6 were not amended in the response of 11/17/2020, the claim from which claims 4 and 6 depends was amended, and so a new rejection of claims 4 and 6 is required in light of the amendment of 11/17/2020.

As discussed above, claims 1, 8, 10, 11, 14, 16, 17, and 36-40 are rendered obvious by Bartley in view of Barclay and Bijl. However, Bartley, Barclay, and Bijl do not teach how the Chlorella cells are cultured.

Ganuza teaches methods of culturing microorganisms, including Chlorella, in mixotrophic, non-axenic conditions (see entire document, including page 4, paragraphs 0009 and 0011; cf. claim 6). The mixotrophic conditions include the addition of a carbon source, which can be acetic acid (page 5, paragraph 0012; cf. claim 6). In a particular Chlorella cells were cultured under non-axenic, mixotrophic conditions for 8 days in a culture medium containing acetic acid as a carbon source at a pH of 7.5 and at 25°C (page 30, paragraph 0120; see also page 19, paragraph 0091; cf. claim 4). The dissolved oxygen concentration is less than 2 mg O2/L (page 13, paragraph 0013). Culture under mixotrophic conditions was more productive than under photoautotrophic conditions with respect to cell dry weight and cell lipid content (page 31, paragraph 0122).

While Bartley, Barclay, and Bijl do not teach that the Chlorella cells applied to the bentgrass were produced using non-axenic, mixotrophic conditions, it would have been obvious to one of ordinary skill in the art to do so because Ganuza teaches that non-axenic, mixotrophic culture conditions result in improved production of Chlorella in terms of cell dry weight and lipid content. One of ordinary skill in the art would have a reasonable expectation that producing Chlorella cells according to the method of Ganuza and then applying them to bentgrass in the manner rendered obvious by Bartley, Barclay, and Bijl would successfully result in the production of more Chlorella cells that can be applied to bentgrass to improve the grass quality.
Therefore, claims 1, 4, 6, 8, 10, 11, 14, 16, 17, and 36-40 are rendered obvious by Bartley in view of Barclay, Bijl, and Ganuza and are rejected under 35 U.S.C. 103.

Claims 1, 8, 10, 11, 14, 16, 17, and 36-40 remain rejected, and claims 12 and 41-44 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2012/0094831 filed by Bartley, published et al., published 03/11/2004, and US patent 4551164 granted to Tenzer, issued 11/05/1985.

Please note that, while claims 12 and 41-44 were not amended in the response of 11/17/2020, the claims from which claims 12 and 41-44 depends were amended, and so a new rejection of claims 12 and 41-44 is required in light of the amendment of 11/17/2020.

As discussed above, claims 1, 8, 10, 11, 14, 16, 17, and 36-40 are rendered obvious by Bartley in view of Barclay and Bijl. In addition, Bartley teaches that the composition containing dried Chlorella cells and water for plant improvement may contain stabilizing agents, thickeners, pigments, surfactants, and all kinds of liquid or solid additives that are known in the art of crop protection (page 1, paragraphs 0015-0016; cf. lines 2-3 of claim 41). However, Bartley, Barclay, and Bijl do not teach that the composition contains sodium benzoate or is applied as a seed coating.

Tenzer teaches that compositions comprising Chlorella cells have a growth-promoting effect when applied to plants or their environments (see entire document, including column 1, line 55, to column 2, line 7). The compositions may include a preservative, such as sodium benzoate (column 2, line 64, to column 3, line 1; cf. claim 12). Plant seeds may be treated with the composition by soaking the seeds in the composition prior to planting (column 3, lines 8-15; cf. claims 41 and 43; the Examiner Chlorella in soil constitutes “mixing the…Chlorella cells with a solid growth medium…and planting a seed…within the mixture” as recited in instant claim 43).

While Bartley, Barclay, and Bijl do not teach that the stabilizing agent in the composition comprising dried, pasteurized Chlorella cells, water, stabilizers, and other ingredients (including thickeners, pigments, and surfactants) rendered obvious by their teachings is sodium benzoate, it would have been obvious to one of ordinary skill in the art to use sodium benzoate as the stabilizing agent because Bartley teaches that a stabilizing agent can be included in the composition and because Tenzer teaches that sodium benzoate is suitable for the preservation of Chlorella cells in a composition for plant growth enhancement. While Bartley, Barclay, and Bijl do not teach that the composition comprising dried, pasteurized Chlorella cells, water, and other ingredients rendered obvious by their teachings is applied to seeds as a seed coating prior to planting, it would have been obvious to one of ordinary skill in the art to do so because Tenzer teaches that compositions comprising Chlorella cells can be used to soak seeds prior to planting for a growth-promoting effect. One of ordinary skill in the art would have a reasonable expectation that soaking plant seeds in the manner taught by Tenzer in the composition containing dried, pasteurized Chlorella cells, water, sodium benzoate, and other ingredients rendered obvious by Bartley, Barclay, Bijl, and Tenzer would successfully result in the promotion of the growth of the soaked seeds upon planting.
Bartley, Barclay, Bijl, and Tenzer do not teach that the composition used as a seed coating rendered obvious by their teachings contains 1-5% dried Chlorella cells as In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of Chlorella cells in the composition because the concentration of cells in the composition is an art-recognized, result-effective variable known to affect the ability of the composition to absorb harmful UV radiation, protect plants, and promote plant growth. This ability would have been optimized in the art to provide the desired level of plant growth promotion.
Therefore, claims 1, 8, 10-12, 14, 16, 17, and 36-44 are rendered obvious by Bartley in view of Barclay, Bijl, and Tenzer and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Bartley in view of Barclay and Bijl. Applicant states that the teachings in Barclay and Bijl are limited to using pasteurization for the purpose of extending shelf life by killing the microorganisms and inactivating enzymes. Applicant states that, in contrast, Applicant has demonstrated unconventional and surprising results arising from the use of pasteurized Chlorella cells. As evidence of the alleged unexpected results, Applicant has provided the Declaration of Laura Carney, filed 11/17/2020. Declarant describes the effects on different plants of applying a dilution of two harvests of cultured Chlorella cells to plants at a concentration of 0.5% solids by weight. Each of the two Chlorella culture products were processed and either pasteurized or remained unpasteurized prior to being added to the plants. Declarant states that the results show that the application of pasteurized Chlorella preparations to the roots and shoots of plants resulted in the increased growth of the plants, which Applicant and Declarant state would be unexpected to one of ordinary skill in the art 
The Examiner first notes that Declarant only shows data from one concentration of Chlorella, 0.5% solids by weight to plant shoots and roots. In contrast, the instant claims recite administering 0.1-20% solids by weight of Chlorella cells to a plant, seedling, or seed. Declarant provides no evidence that the allegedly unexpected results would be observed with any other concentration of Chlorella or with any other plant growth stage. As such, even if, arguendo, the results shown by Declarant were unexpected to one of ordinary skill in the art, the results are not commensurate in scope with the claimed invention. The Examiner further notes that the error bars on the graphs in Figures 1-3 are large, and the error bars of the pasteurized and unpasteurized groups appear to overlap in multiple occasions. The differences between the culture products of Runs 1 and 2 are also large and appear to overlap in certain cases. For example, the percent advantage over control (i.e., plants not treated with a Chlorella composition) when applied to lettuce roots was 33% both for pasteurized cells of Run 1 and unpasteurized cells of Run 2. As such, the data set forth in the Declaration of 11/17/2020 do not appear to support the assertion of an unexpected increase in plant growth observed when treating plant roots and shoots with pasteurized Chlorella as opposed to unpasteurized Chlorella.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/03/2021